Fourth Court of Appeals
                              San Antonio, Texas
                                 September 17, 2014

                                 No. 04-14-00446-CV

                                   John THOMAS,
                                      Appellant

                                          v.

                                 Cynthia THOMAS,
                                      Appellee

                   From the County Court at Law, Kerr County, Texas
                                Trial Court No. 14-45C
                      Honorable Robert R. Barton, Judge Presiding


                                   ORDER

     Appellee's Motion to Dismiss is hereby MOOT.


     It is so ORDERED on September 17, 2014.

                                                            PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court